                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                         CASE NO. 8:11-CR-494-T-27TGW

WILMER CUERO HINTESTROZA


                                                ORDER

        The United States moved to reduce Defendant’s sentence pursuant to Fed. R. Crim. P.

35(b), and recommended a two level reduction in Defendant’s offense level. (Dkt. 256). The

motion was GRANTED, and Defendant was directed to respond. (Dkt. 258). No response has

been filed and the time to do so has passed.

        Accordingly, Defendant’s sentence of imprisonment is reduced to 108 months. All other

terms and conditions of his original sentence remain unchanged.

        DONE AND ORDERED this 3rd day of April, 2020.

                                                   /s/ James D. Whittemore
                                                   JAMES D. WHITTEMORE
                                                   United States District Judge

Copies: Defendant, Counsel of Record, U.S. Bureau of Prisons
